Case 1:19-cv-01288-CFC-SRF Document 25 Filed 03/25/21 Page 1 of 2 PagelD #: 908

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
SHARRON MICHELLE BURKE,

Plaintiff,

ANDREW SAUL,
Commissioner of Social Security,

)
)
)
)
V. ) Civ. No. 19-1288-CFC/SRF
)
)
)
)
Defendant. )
ORDER

Plaintiff Sharron Michelle Burke, who proceeds pro se, has filed objections
to the Magistrate Judge’s Report and Recommendation. D.J. 23. The Magistrate
Judge recommended in her Report and Recommendation that I grant Defendant’s
summary judgment motion and thereby affirm an Administrative Law Judge’s
determination that Plaintiff was not entitled to disability insurance benefits and
supplemental security income under Titles II and XVI of the Social Security Act.
The Magistrate Judge also recommended that I deny Plaintiffs motion for
summary judgment.

Plaintiff argues in her objections that she “was denied benefits due to racial
disparity.” D.I. 23 at 1. She did not make this argument to the Magistrate Judge

and therefore it is waived. Jn re Nat'l Collegiate Student Loan Trusts 2003-1,

2004-1, 2004-2, 2005-1, 2005-2, 2005-3, 971 F.3d 433, 444 (3d Cir. 2020)
Case 1:19-cv-01288-CFC-SRF Document 25 Filed 03/25/21 Page 2 of 2 PagelD #: 909

(“Arguments not presented to a magistrate judge and raised for the first time in
objections to the magistrate's recommendations are deemed waived.”). There is
also nothing in the record to support Plaintiff's argument.

Plaintiff also accuses Judge Fallon of “sid[ing] with preserving american
whiteness” and “hand[ling] [Plaintiff's case] without respect, dignity or integrity.”
Id. There is no merit to these claims. Judge Fallon wrote a lengthy and detailed
Report and Recommendation that thoughtfully addressed the issues raised by

Plaintiff and carefully reviewed the relevant medical records and opinion evidence.

NOW THEREFORE, at Wilmington this Twenty-fifth day of March in
2021, IT IS HEREBY ORDERED that

1. The Magistrate Judge’s Report and Recommendation (D.I. 22) is

ADOPTED;

2. Plaintiff's Objections (D.I. 10) are OVERRULED;

3. Plaintiff's motion for summary judgment (D.I. 16) is DENIED;

4. Defendant’s motion for summary judgment (D.I. 18) is GRANTED; and

5. The Clerk of the Court is directed to enter judgment in favor of

Defendant and against Plaintiff and to CLOSE the case.

LF GM

United States Districypdge
